Citation Nr: 1604453	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for prostate cancer and erectile dysfunction.

2.  Entitlement to service connection for residuals of colorectal cancer.

3.  Entitlement to service connection for residuals of kidney cancer.

4.  Entitlement to service connection for residuals of ureter cancer.

5.  Entitlement to service connection for residuals of bladder cancer.

6.  Entitlement to service connection for residuals of throat (palatal/tonsillar) cancer.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to November 1967, including service in the Republic of Vietnam from November 1966 to November 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of prostate cancer and erectile dysfunction; awarded special monthly compensation based on loss of use of a creative organ; and denied service connection for residuals of colorectal cancer, residuals of kidney cancer, residuals of ureter cancer, residuals of bladder cancer, residuals of throat cancer.  Jurisdiction was subsequently returned to the Phoenix, Arizona, RO.

The Board notes that the Veteran was previously represented by J. Michael Woods, Esq.  In June 2015, prior to the September 2015 certification to the Board, this attorney notified VA that he was withdrawing from the case.  Under 38 C.F.R. § 14.631(c), the Veteran's attorney may withdraw representation provided before an agency of original jurisdiction (in this case the RO) if such withdrawal would not adversely impact the Veteran's interests.  Such a withdrawal requires notification in writing to the Veteran, the agency of original jurisdiction, and the VA organization in possession of the Veteran's claims file.  In this case, the June 2015 correspondence was sent to the Phoenix RO, who was both the agency of original jurisdiction and the VA organization in possession of the Veteran's claims folder.  Additionally, this correspondence indicated that the attorney had already notified the Veteran of his intent to withdraw representation.  Thus, the requirements of 38 C.F.R. § 14.631(c) were satisfied.

The issues of service connection for residuals of colorectal, kidney, ureter, bladder, and throat cancers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeals period, the Veteran's prostate cancer has been in remission.  Its residuals include twice nightly nocturia, erectile dysfunction, and a well-healed surgical scar.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for prostate cancer and erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.115b, Diagnostic Codes (DCs) 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating for Residuals of Prostate Cancer

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As noted in the introduction, the Veteran was originally granted service connection for residuals of prostate cancer and erectile dysfunction in the March 2010 rating decision at issue.  At that time this disability was rated 10 percent effective November 30, 2009.

Diagnostic Code (DC) 7528 provides rating criteria for malignant neoplasms of the genitourinary system, such as prostate cancer.  38 C.F.R. § 4.115b.  Under this diagnostic code, a 100 percent rating is assigned for malignancy continuing for six months after cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Then a mandatory VA examination is performed.  If no local reoccurrence or metastasis is found, this disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant, subject to the provisions of 38 C.F.R. § 3.105(e).

Renal dysfunction characterized by hypertension that is non-compensable under Diagnostic Code 7101 or albumin and casts with history of acute nephritis warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.115a.  Renal dysfunction characterized by hypertension that at least 10 percent disabling under Diagnostic Code 7101; albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema warrants a 30 percent rating.  Id.  Renal dysfunction characterized by hypertension that at least 40 percent disabling under Diagnostic Code 7101; constant albuminuria with some edema; or definite decrease in kidney function warrants a 60 percent rating.  Id.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent rating.  Id.  Renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or characterized by BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Id. 

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) that requires the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  Id.  Urine leakage that requires the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Id.  Urine leakage that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Id.

Urinary frequency with daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Id.  Urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructed voiding symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.115a.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) Post void residuals greater than 150 cc, (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), (3) Recurrent urinary tract infections secondary to obstruction, and (4) Stricture disease requiring periodic dilatation every 2 to 3 months, warrants a 10 percent rating.  Id.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

The Veteran was diagnosed with prostate cancer in June 2004.  See VBMS Medical Treatment Record - Non-Government Facility 12/2/09, pg. 50 (December 2008 private physician's letter).  He underwent a prostatectomy in June 2004.  See VBMS VA 21-526 Veterans Application for Compensation or Pension 11/30/09, VBMS VA Examination 2/8/10.  He filed his original claim for service connection in November 2009.  See VBMS VA 21-526 Veterans Application for Compensation or Pension 11/30/09.

The Veteran underwent a VA examination in conjunction with this claim in February 2010.  See VBMS VA Examination 2/8/10.  At that time he reported fatigue, lower abdominal pain or pelvic pain, dyspnea, urinary dribbling, frequent daytime voiding with intervals under an hour, and nocturia with voiding twice per night.  The examiner noted that the Veteran's throat cancer and its radiation treatment required him to drink constantly and urinate at least once per hour.  He had a history of obstructed voiding, but this obstruction did not cause recurrent urinary tract infections and did not require catheterization or dilations.  He had a history of hydronephrosis, but no attacks of colic with infection within the prior 12 months and this did not require urethral or kidney drainage.  He reported cardiovascular symptoms of fatigue and dyspnea on moderate exertion.  He also had erectile dysfunction likely due to prostate surgery.  The Veteran denied anorexia, nausea, vomiting, fever, chills, lethargy, weakness, flank or back pain, urinary urgency, urinary hesitancy, weak or intermittent urine stream, dysuria, straining to urinate, hematuria, urine retention, urethral discharge, and urinary leakage.  There was no history of recurrent urinary tract infections, urinary tract stones, renal dysfunction or renal failure, or acute nephritis. Physical examination of bladder, urethra, and penis were normal.  Perineal sensation was normal.  There was no peripheral edema.  He had a seven-inch long suprapubic scar from umbilicus to pelvic bone and three other scars on the right side of his abdomen measuring one inch, two inches, and 1.25 inches.  The Veteran had worked full time as a truck driver followed by part-time work deionizing for the water company before his retirement in April 2008.  This retirement was attributed to throat cancer and its surgery.  The examiner found no evidence of active prostate cancer.  Residuals of this moderately affected recreation and toileting, but had no effect on other usual daily activities, including as chores, shopping, exercise, sports, traveling, feeding, bathing, dressing, and grooming.

In a June 2010 opinion, the February 2010 examiner clarified that the Veteran's urinary frequency intervals were most likely caused by or a result of the volume of fluids consumed daily and less likely as not caused by or a result of his prostate cancer residuals, noting that the Veteran reported that his throat cancer and radiation for this required him to drink constantly and urinate at least once per hour.  See VBMS VA Examination 6/18/10.  The examiner also clarified that the Veteran's prostatectomy scar measured 7 inches long and .75 inches wide over suprapubic region from umbilicus to pelvic bone, for a total area of 5.25 inches.  This scar was deep, but not painful, and did not have skin breakdown, disabling effects, inflammation, keloid formation, tenderness or edema.  His other scars, measuring 1.25 inches, one inch, and two inches long over the right side of his abdomen were related to other surgeries separate from prostatectomy.  These scars did not affect the Veteran's activities of daily living or employability as there was no effect on any function.

The Veteran underwent another genitourinary examination in September 2012.  See VBMS VA Examination 9/4/12.  At that time, he had completed treatment for prostate cancer and there was no evidence of recurrence.  His cancer was in remission and he was in the watchful waiting stage.  This examiner found no voiding dysfunction or history of recurrent symptomatic urinary tract or kidney infections.  The Veteran had erectile dysfunction related to his prostatectomy.  He also had a well-healed surgical scare measuring 7 inches long and .75 inches wide.  This scar was not painful or unstable.  The Veteran's prostate cancer did not impact his ability to work.

Based on the above, the Veteran's prostate cancer has been in remission for the entirety of the appeals period and cessation of treatment for this condition was more than six months prior to his November 2009 claim.  Thus, the 100 percent rating for active malignancy is not warranted.  See 38 C.F.R. § 4.115b, DC 7528.  Turning then to his current residuals, no renal dysfunction has been associated with this condition.

With regard to voiding dysfunction, there is no finding of urine leakage or obstructed voiding.  The February 2010 examination notes urinary frequency of daytime voiding at least once and hour and nocturia twice per night.  See VBMS VA Examination 2/8/10.  The frequent daytime voiding was attributed to an increased intake of fluids due to throat cancer and its treatment.  See id, pg. 4.  The Veteran's twice nightly nocturia is sufficient to warrant the current 10 percent rating.  See id; 38 C.F.R. § 4.115a.  A higher rating for urinary frequency would require either nocturia at least three times per night or daytime voiding, attributed to this disability, at an interval less than once every two hours.  See id.  Again, although the Veteran reports frequent daytime urination, this has specifically been attributed to another cause.  Thus a higher rating under DC 7528 is not warranted.  

The Veteran's residuals of prostate cancer also include erectile dysfunction.  He has been awarded special monthly compensation for loss of use of a creative organ.  In order to warrant a separate rating for erectile dysfunction under VA's Schedule for Rating Disabilities, this erectile dysfunction must be associated with penis deformity.  38 C.F.R. § 4.115b, DC 7522.  As the record shows no such deformity, a separate rating under DC 7522 is not warranted.

Likewise, this disability has been associated with a surgical scar and the Veteran was awarded service connection for this scar in an October 2011 rating decision.  See VBMS Rating Decision - Narrative 3/19/11.  This rating decision awarded a noncompensable (0 percent) rating effective November 30, 2009.  This scar is not located on the Veteran's head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800.  It is not painful or unstable.  See 38 C.F.R. § 4.118, DC 7804.  Its total area is less than 39 square cm (6 square inches).  See 38 C.F.R. § 4.118, DCs 7801-7802.  Additionally, it does not limit function or have other disabling effects.  See 38 C.F.R. § 4.118, DC 7805.  Thus, the Veteran's right knee scar does not meet any of the requirements for a separate, compensable rating for scarring under 38 C.F.R. § 4.118, DCs 7800-7802, 7804, or 7805.

Next, the Board has considered whether extraschedular consideration is warranted.  Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as renal dysfunction, urinary leakage, or obstructed voiding, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes nocturia, erectile dysfunction, and a well-healed surgical scar.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating higher than 10 percent for prostate cancer and erectile dysfunction is denied.


REMAND

The medical evidence of record shows that the Veteran has a history of colorectal, kidney, ureter, bladder, and throat cancers.

Additionally, he served in the Republic of Vietnam during the Vietnam Era.  Exposure to an herbicide agent is presumed for veterans, such as the Veteran in this case, who had active service in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Given the Veteran's implicit allegation that he suffers from residual effects of his claimed cancers, his presumed in-service exposure to herbicides, and the absence of any current medical opinion on the question of nexus, the Board finds that examination and medical opinions - based on full consideration of the Veteran's documented medical history and assertions, and supported by stated rationale - are needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's service treatment record shows treatment for urethritis and tonsillitis.  See e.g., VBMS STR 7/31/14, pgs. 18, 59.  As the urethra is part of the urinary system, as are the ureter, bladder, and kidney, the examiner(s) should also determine if this urethritis is related to his cancers of the urinary system.  Likewise, the examiner should determine if this tonsillitis is related to his throat cancer.

As these claims are being remanded, VA should take this opportunity to ensure that all relevant treatment records, VA and private, have been associated with the claims folder.  Currently, the record does not suggest any treatment at a VA medical facility.  This should be verified with the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, including any VA or private treatment records.

In the letter, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an oncologist or other appropriate examiner(s), at a VA medical facility.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.

The examiner(s) should offer opinions, consistent with sound medical principles, addressing the following:

a.  Does the Veteran have residuals of colorectal cancer currently or at any time since November 2009?

b.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's colorectal cancer had its onset in or are otherwise medically related to service, to particularly include in-service noise exposure to herbicides, as alleged.

c.  Does the Veteran have residuals of kidney cancer currently or at any time since November 2009?

d.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's kidney cancer residuals, if found, had their onset in or is otherwise medically related to service, to particularly include in-service noise exposure to herbicides, as alleged, or documented in-service urethritis?

e.  Does the Veteran have residuals of ureter cancer currently or at any time since November 2009?

f.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any residuals of ureter cancer had their onset in or are otherwise medically related to service, to particularly include in-service noise exposure to herbicides, as alleged, or documented in-service urethritis?

g.  Does the Veteran have residuals of bladder cancer currently or at any time since November 2009?

h.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any residuals of bladder cancer had their onset in or are otherwise medically related to service, to particularly include in-service noise exposure to herbicides, as alleged, or documented in-service urethritis?

i.  Does the Veteran have residuals of throat cancer currently or at any time since November 2009?

j.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any throat cancer residuals had their onset in or are otherwise medically related to service, to particularly include in-service noise exposure to herbicides, as alleged, or and documented in-service tonsillitis?

In rendering each requested opinion, the examiner(s) should specifically consider the in- and post-service medical records, as well as the Veteran's presumed herbicide exposure during service.

4.  If any of the benefits sought on appeal remain denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


